Exhibit 10.61

 

NOTICE OF GRANT OF STOCK

OPTION AND OPTION AGREEMENT

       

CALLAWAY GOLF COMPANY

ID: 95-3797580

2180 RUTHERFORD ROAD

CARLSBAD, CA 92008

    

PLAN: 2004 EQUITY INCENTIVE PLAN

 

1. Grant of Option. Effective                              (“Effective Date”),
you have been granted a Non-qualified Stock Option (“Option”) to buy shares of
Callaway Golf Company (the “Company”) common stock upon the following terms:

 

SHARES

--------------------------------------------------------------------------------

 

EXERCISE PRICE

--------------------------------------------------------------------------------

 

SCHEDULED VESTING DATE

--------------------------------------------------------------------------------

   SCHEDULED EXPIRATION DATE


--------------------------------------------------------------------------------

                                                                          

 

The Option is granted to you pursuant to the terms and conditions of this Notice
of Grant of Stock Option and Option Agreement (this “Agreement”), and the
Company’s 2004 Equity Incentive Plan (as amended and restated from time to time,
the “Plan”), the provisions of which Plan are by this reference incorporated in
this Agreement. In the event of any conflict between the provisions of the Plan
and the provisions of this Agreement, the provisions of the Plan shall be
controlling. The Company has provided you with a copy of the Plan and a
Prospectus for the Plan.

 

The exercise price must be paid in the form of cash, unless otherwise determined
by the Board of Directors or Committee administering the plan (“Committee”) in
their sole discretion. Upon exercise of the Option, you must pay in the form of
a check or cash or other cash equivalents to the Company any such additional
amount as the Company determines that it is required to withhold under
applicable laws in respect of such exercise. In this regard, you authorize the
Company and/or its subsidiary to withhold all applicable tax-related items
legally payable by you from your wages or other cash compensation paid to you by
the Company and/or its subsidiary or from proceeds of the sale of shares of
Common Stock. Alternatively, or in addition, if permissible under local law, the
Company may (1) sell or arrange for the sale of shares of Common Stock that you
acquire to meet the withholding obligation for tax-related items, and/or
(2) withhold from the shares of Common Stock otherwise issuable to you upon the
exercise of the Option that number of shares having an aggregate Fair Market
Value (as defined in the Plan), determined as of the date the withholding tax
obligation arises, equal to the amount of the total withholding tax obligation;
provided, however, that, the number of shares so withheld shall not have an
aggregate Fair Market Value in excess of the minimum required withholding. You
acknowledge that the ultimate liability for all tax-related items legally due by
you is and remains your responsibility and that Company and/or its subsidiary
(a) makes no representations or undertakings regarding the treatment of any
tax-related items in connection with any aspect of the option grant, including
the grant, vesting or exercise of the option, the subsequent sale of shares of
Common Stock acquired pursuant to such exercise and the receipt of any
dividends; and (b) do not commit to structure the terms of the grant or any
aspect of the option to reduce or eliminate your liability for tax-related
items.

 

2. Vesting. Subject to Section 3 (Term and Termination) and Section 4
(Cancellation, Forfeiture and Rescission) of this Agreement, and subject to the
accelerated vesting provisions, if any, set forth in any employment agreement
between you and the Company or its subsidiary, as the same may be amended,
modified, extended or renewed from time to time, the Option shall vest in
accordance with the vesting schedule set forth above. The Committee may in its
discretion accelerate the vesting schedule (in which case it may impose whatever
conditions it considers appropriate on the accelerated portion). In addition,
the entire Option shall vest and become exercisable immediately prior to any
Change in Control, if you are an employee or consultant of the Company or its
subsidiary at that time, provided, however, that the Board of Directors, or
appropriate committee thereof, in its sole discretion, may provide that such
Option does not vest and become exercisable immediately prior to any such Change
in Control, and instead provide that the Option shall be assumed or that an
equivalent option or right shall be substituted by a



--------------------------------------------------------------------------------

successor company, in which case the amount and price of such assumed or
substituted option shall be determined by adjusting the amount and price of the
Option consistent with the terms of the transaction giving rise to the Change in
Control. Notwithstanding the foregoing, if the Committee elects to provide that
the Option does not vest in connection with a Change in Control and your
employment is terminated for any reason within one year following such Change in
Control, then the entire assumed or substituted option shall vest and become
exercisable immediately upon such termination of employment. For purposes
hereof, “Change in Control” shall have the meaning set forth in Exhibit A
attached hereto.

 

3. Term and Termination. Subject to Section 4 (Cancellation, Forfeiture and
Rescission) hereof, the Option shall expire on the earlier of (i) the scheduled
expiration date set forth above or (ii) in the case of an Option that has
vested, one (1) year from the date on which you cease to be an employee or
consultant of the Company or its subsidiary for any reason including death.
Subject to Section 2 (Vesting), if you cease for any reason to be an employee of
the Company or its subsidiary, that portion of the Option which has not yet
vested shall be terminated.

 

4. Cancellation, Forfeiture and Rescission.

 

(a) If during your employment or during any period thereafter that you are
receiving Special Severance from the Company, you directly or indirectly
disclose or misuse any confidential information or trade secrets of the Company
then:

 

(1) any unexercised portion of the Option is automatically cancelled as of the
date you first committed the act or acts described above (the “Cancellation
Date”); and

 

(2) any exercise of all or any portion of the Option exercised on or after the
Cancellation Date or during the “Look-Back Period” preceding the Cancellation
Date shall be rescinded, and you shall be required to pay to the Company, within
ten days of receiving written notice from the Company, the amount of any gain
realized as the result of any such rescinded exercise (the “Option Gain”).

 

The Company shall notify you in writing of any such rescission within two years
of any such exercise. If you are still an employee on the Cancellation Date, the
“Look-Back Period” is ninety days. If you are no longer an employee on the
Cancellation Date, the “Look-Back Period” is the longer of ninety days or the
number of days elapsed from the date of termination of your employment to the
Cancellation Date. For purposes of this Agreement, an “indirect” use of the
Company’s confidential information or trade secrets shall be presumed to have
occurred if you take a comparable position with a competitor in which case you
shall have the burden of proving that no use or disclosure of confidential
information or trade secrets occurred or will occur. For purposes of this
Agreement, and in the absence of proof of actual gain on the date of exercise,
“Option Gain” shall mean the New York Stock Exchange closing price on the date
of exercise minus the exercise price of the Option, multiplied by the number of
shares you purchased upon the exercise, without regard to any subsequent market
price decrease or increase.

 

(b) In lieu of paying to the Company any Option Gain required to be paid to
Company pursuant to this Section 4, you may return to the Company the number of
shares purchased upon exercise of the Option. You hereby agree that the Company
may set off against any amount the Company may now or hereafter owe you the
amount of any Option Gain required to be paid by you to Company under this
Section 4. This Section 4 does not limit any other legal or equitable remedy
available to the Company. As a condition of each exercise of all or any portion
of the Option, you will be required to certify to the Company on a form of
notice of exercise acceptable to the Company that you have not committed any of
the acts described in paragraph (a) above.

 

You acknowledge that you have read each provision of this Section 4 and have had
an opportunity to ask questions with respect to this Section. You acknowledge
that you understand that the Company is granting the Option subject to the terms
of this Section 4.

 

                     (Optionee)

 

5. Severability. The provisions of this Agreement shall be deemed to be
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or any
circumstance, is held to be invalid or unenforceable under present or future
laws effective during the term of this Agreement, such provision shall be fully
severed, and in lieu thereof there shall automatically be added as part of this
Agreement a suitable and equitable provision in order to carry out, so far as
may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision.

 

2



--------------------------------------------------------------------------------

6. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware and applicable
federal law.

 

7. Irrevocable Arbitration of Disputes.

 

(a) You and the Company agree that any dispute, controversy or claim arising
hereunder or in any way related to this Agreement, its interpretation,
enforceability, or applicability, that cannot be resolved by mutual agreement of
the parties shall be submitted to binding arbitration. The parties agree that
arbitration is the parties’ only recourse for such claims and hereby waive the
right to pursue such claims in any other forum, unless otherwise provided by
law. Any court action involving a dispute which is not subject to arbitration
shall be stayed pending arbitration of arbitrable disputes.

 

(b) You and the Company agree that the arbitrator shall have the authority to
issue provisional relief. You and the Company further agree that each has the
right, pursuant to California Code of Civil Procedure section 1281.8, to apply
to a court for a provisional remedy in connection with an arbitrable dispute so
as to prevent the arbitration from being rendered ineffective.

 

(c) Any demand for arbitration shall be in writing and must be communicated to
the other party prior to the expiration of the applicable statute of
limitations.

 

(d) The arbitration shall be administered by JAMS pursuant to its Employment
Arbitration Rules and Procedures. The arbitration shall be conducted in San
Diego by a former or retired judge or attorney with at least 10 years experience
in employment-related disputes, or a non-attorney with like experience in the
area of dispute, who shall have the power to hear motions, control discovery,
conduct hearings and otherwise do all that is necessary to resolve the matter.
The parties must mutually agree on the arbitrator. If the parties cannot agree
on the arbitrator after their best efforts, an arbitrator will be selected from
JAMS pursuant to its Employment Arbitration Rules and Procedures. The Company
shall pay the costs of the arbitrator’s fees.

 

(e) The arbitration will be decided upon a written decision of the arbitrator
stating the essential findings and conclusions upon which the award is based.
The arbitrator shall have the authority to award damages, if any, to the extent
that they are available under applicable law(s). The arbitration award shall be
final and binding, and may be entered as a judgment in any court having
competent jurisdiction. Either party may seek review pursuant to California Code
of Civil Procedure section 1286, et seq.

 

(f) It is expressly understood that the parties have chosen arbitration to avoid
the burdens, costs and publicity of a court proceeding, and the arbitrator is
expected to handle all aspects of the matter, including discovery and any
hearings, in such a way as to minimize the expense, time, burden and publicity
of the process, while assuring a fair and just result. In particular, the
parties expect that the arbitrator will limit discovery by controlling the
amount of discovery that may be taken (e.g., the number of depositions or
interrogatories) and by restricting the scope of discovery only to those matters
clearly relevant to the dispute. However, at a minimum, each party will be
entitled to at least one (1) deposition and shall have access to essential
documents and witnesses as determined by the arbitrator.

 

(g) The provisions of this Section shall survive the expiration or termination
of the Agreement, and shall be binding upon the parties.

 

THE PARTIES HAVE READ SECTION 7 AND IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE
IDENTIFIED ABOVE.

 

                             (Employee)                    (Company)        

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

 

CALLAWAY GOLF COMPANY

 

By:

               

 

3



--------------------------------------------------------------------------------

 

EXHIBIT A

 

A “Change in Control” means the following and shall be deemed to occur if any of
the following events occurs:

 

(a) Any person, entity or group, within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”) but excluding the
Company and its subsidiaries and any employee benefit or stock ownership plan of
the Company or its subsidiaries and also excluding an underwriter or
underwriting syndicate that has acquired the Company’s securities solely in
connection with a public offering thereof (such person, entity or group being
referred to herein as a “Person”) becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either the then outstanding shares of Common Stock or the combined voting power
of the Company’s then outstanding securities entitled to vote generally in the
election of directors; or

 

(b) Individuals who, as of the effective date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company,
provided that any individual who becomes a director after the effective date
hereof whose election, or nomination for election by the Company’s shareholders,
is approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered to be a member of the Incumbent Board
unless that individual was nominated or elected by any Person having the power
to exercise, through beneficial ownership, voting agreement and/or proxy, 20% or
more of either the outstanding shares of Common Stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors, in which case that individual shall not
be considered to be a member of the Incumbent Board unless such individual’s
election or nomination for election by the Company’s shareholders is approved by
a vote of at least two-thirds of the directors then comprising the Incumbent
Board; or

 

(c) Consummation by the Company of the sale, lease, exchange or other
disposition (in one transaction or a series of related transactions) by the
Company of all or substantially all of the Company’s assets or a reorganization
or merger or consolidation of the Company with any other person, entity or
corporation, other than

 

(i) a reorganization or merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto (or, in the case
of a reorganization or merger or consolidation that is preceded or accomplished
by an acquisition or series of related acquisitions by any Person, by tender or
exchange offer or otherwise, of voting securities representing 5% or more of the
combined voting power of all securities of the Company, immediately prior to
such acquisition or the first acquisition in such series of acquisitions)
continuing to represent, either by remaining outstanding or by being converted
into voting securities of another entity, more than 50% of the combined voting
power of the voting securities of the Company or such other entity outstanding
immediately after such reorganization or merger or consolidation (or series of
related transactions involving such a reorganization or merger or
consolidation), or

 

(ii) a reorganization or merger or consolidation effected to implement a
recapitalization or reincorporation of the Company (or similar transaction) that
does not result in a material change in beneficial ownership of the voting
securities of the Company or its successor; or

 

(d) Approval by the shareholders of the Company or an order by a court of
competent jurisdiction of a plan of complete liquidation or dissolution of the
Company.

 

4